    Case
MIE (Rev. 9/09)2:20-cv-11263-MOB-APP                       ECF
               Order Regarding Reassignment of Companion Case - Civil No.   4 filed 06/01/20     PageID.112       Page 1 of 1



                                                   UNITED STATES DISTRICT COURT
                                                   EASTERN DISTRICT OF MICHIGAN

Group 1 Automotive, Inc. as Assignee on Behalf of
Group 1 Automotive Wholly-Owned Subsidiary etc
                      Plaintiff(s),                                           Case No. 20-11263

v.                                                                            Honorable David M. Lawson

Tokai Rika Co., Ltd, et al                                                    Magistrate Judge Anthony P. Patti


                      Defendant(s).
                                                                     /

                               ORDER REGARDING REASSIGNMENT OF COMPANION CASE

         This case appears to be a companion case to Case No.             12-2311      . Pursuant to E.D. Mich LR
83.11, the Clerk is directed to reassign this case to the docket of the Honorable Marianne O. Battani
and Magistrate Judge Mona K. Majzoub                      .


                                                                              s/David M. Lawson
                                                                              David M. Lawson
                                                                              United States District Judge

                                                                              s/Marianne O. Battani
                                                                              Marianne O. Battani
                                                                              United States District Judge




           Pursuant to this order, case assignment credit will be given to the appropriate Judicial Officers.
           Case type: CIVIL

        If the District Judge assigned to the companion case is located at another place of holding court, the office
code will be changed accordingly.


Date: June 1, 2020                                                            s/N. Ahmed
                                                                              Deputy Clerk

cc:     Parties and/or counsel of record
        Honorable Marianne O. Battani
